

SUBSCRIPTION AGREEMENT


SUBSCRIPTION AGREEMENT (this “Agreement” or “Subscription Agreement”) made as of
the last date set forth on the signature page hereof between The Green PolkaDot
Box, Inc., a Utah corporation (the “Company”), and the undersigned (the
“Subscriber”).


WITNESSETH:


WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to $_______________ of Unsecured Convertible Promissory Notes
(each a “Note”), a form of which is attached hereto as Exhibit A, pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”)
and Rule 506 promulgated thereunder; and


WHEREAS, each Subscriber desires to purchase a Note in the principal amount set
forth on the signature page hereof on the terms and conditions hereinafter set
forth for a purchase price equal to the principal amount thereof (the “Purchase
Price”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:


I.           SUBSCRIPTION FOR NOTES


1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company a Note in the principal amount as set forth on the signature page hereof
on the terms and conditions hereinafter set forth and in consideration for the
Purchase Price, and the Company agrees to sell to the Subscriber such Note.
 
1.2           The purchase price is payable by wire transfer of immediately
available funds, pursuant to the wire instructions below or by check payable to
Sichenzia Ross Friedman Ference, LLP as Escrow Agent to The Green PolkaDot Box,
Inc.
 
1.3           Together with the payment of the purchase price, the Subscriber
hereby delivers to the Company the following (i) two executed copies of the
Signature Page at the end of this Agreement, (ii) two executed copies of the
Escrow Agreement, in the form attached hereto as Exhibit B (the “Escrow
Agreement”), and (iii) one executed copy of the Confidential Investor
Questionnaire attached hereto as Exhibit C (the “Questionnaire”).


1.4           The Offering will be open until February 28, 2012, unless
terminated earlier by the Company; or (ii) the sale of Notes in the aggregate
principal of $500,000.


1.5           The closing of the purchase and sale of the Notes hereunder (the
“Closing”) shall take place at the offices of Sichenzia Ross Friedman Ference,
LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company and may take place in one of more closings.  Closings
shall take place on a Business Day as determined by the Company (the “Closing
Date”). “Business Day” shall mean from the hours of 9:00 a.m. (Eastern Time)
through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to be closed.
 
 
 

--------------------------------------------------------------------------------

 


1.5           Subject to applicable state securities laws, the Subscriber may
not revoke any subscription that such Subscriber delivers to the Company.
However, the Subscriber understands and agrees that the Company, in its sole
discretion, may (i) reject the subscription of any Subscriber, whether or not
qualified, in whole or in, part, and (ii) may withdraw the Offering at any time
prior to the termination of the Offering.  The Company shall have no obligation
to accept subscriptions in the order received. This subscription shall become
binding only if accepted by the Company.


1.6           Other than in connection with an Exempt Issuance (as defined
below), if at any time following the mandatory exchange of Notes pursuant to
Section 4 of the Notes (the “Mandatory Exchange”) and for a period of twelve
months thereafter, the Public Company (as defined in the Notes) shall issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) to any person or
entity at a price per share or conversion or exercise price per share which
shall be less than the Exchange Price (as defined in the Notes) (the “Lower
Price Issuance”), without the consent of the Subscriber, then the Company shall
cause the Public Company to issue, for each such occasion, additional PIPE
Securities (as defined in the Notes) to the Subscriber respecting those PIPE
Securities that are then still owned by the Subscriber at the time of the Lower
Price Issuance so that the average Exchange Price of the PIPE Securities owned
by the Subscriber on the date of the Lower Price Issuance plus such additional
PIPE Securities issued to Subscriber pursuant to this Section 1.6 is equal to
such other Lower Price Issuance. The delivery to Subscriber of the additional
PIPE Securities shall be not later than the closing date of the transaction
giving rise to the requirement to issue additional PIPE Securities. For the
purposes hereof, “Exempt Issuance” means (i) securities of the Public Company
issued or issuable in an underwritten public offering or upon the exercise of
warrants or rights granted to underwriters in connection with such a public
offering, (ii) securities of the Public Company issued, issuable or deemed
issued to employees, consultants, officers or directors under equity
compensation plan, (iii) securities of the Public Company issued or issuable
pursuant to the exercise, conversion or exchange of options, warrants,
convertible or exchangeable securities of the Public Company outstanding
immediately following the Mandatory Exchange, (iv) securities of the Public
Company issued or issuable in connection with bank lines of credit, equipment
lease transactions or real estate transactions, (v) securities of the Public
Company issued or issuable in connection with any strategic alliance, joint
venture or license agreement, and (vi) securities of the Public Company issued
or issuable in connection with any acquisition, merger or consolidation
(collectively, the foregoing (i) through (vi) are “Exempt Issuances”),
 
II.           REPRESENTATIONS AND WARRANTIES


Subscriber hereby represents, warrants and covenants to, and agrees with, the
Company as follows:
 
 
2

--------------------------------------------------------------------------------

 


2.1           The Subscriber recognizes that investment in the Note and the
underlying securities (collectively, the “Securities”) involves substantial
risks, including loss of the entire amount of such investment.  The Subscriber
fully understands the terms of the Offering and acknowledges receipt of and has
carefully reviewed this Agreement, the Executive Summary attached as Exhibit D,
the “Risk Factors” attached as Exhibit E as well the Note and Escrow Agreement
(collectively, the “Disclosure Materials”).  With respect to tax and other
economic considerations involved in this investment, the Subscriber is not
relying on the Company.  The Subscriber has carefully considered and has, to the
extent the Subscriber believes such discussion necessary, discussed with the
Subscriber’s professional legal, tax, accounting, and financial advisors the
suitability of an investment in the Securities for the Subscriber’s particular
tax and financial situation and has determined that the Securities being
subscribed for by the Subscriber are a suitable investment for the Subscriber.


2.2           The Subscriber acknowledges that all documents, records, and books
pertaining to this investment which the Subscriber has requested have been made
available for inspection by the Subscriber, the Subscriber’s attorney,
accountant, or adviser(s).


2.3           The Subscriber and/or the Subscriber’s adviser(s) has/have had a
reasonable opportunity to ask questions of, and receive answers from, a person
or persons acting on behalf of the Company concerning the Offering and all such
questions have been answered to the full satisfaction of the Subscriber.


2.4           The Subscriber is not subscribing for the Securities as a result
of, or subsequent to, any advertisement, article, notice, or other communication
published in any newspaper, magazine, or similar media or broadcast over
television, internet or radio or presented at any seminar or meeting.


2.5           The Subscriber: (i) has a pre-existing business relationship with
the Company, or one of its respective officers, directors, or controlling
persons; and (ii) by reason of the Subscriber’s business or financial experience
or the business or financial experience of the Subscriber’s professional
advisors who are unaffiliated with, and who are not compensated by, the Company
or any of its respective affiliates, directly or indirectly, can be reasonably
assumed to have the capacity to protect the Subscriber’s interests in connection
with the investment in the Securities.


2.6           If the Subscriber is a natural person, the Subscriber has reached
the age of majority in the state in which the Subscriber resides, has adequate
means of providing for the Subscriber’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment, and, at the present time, could afford a complete loss of such
investment.


2.7           The Subscriber or the Subscriber’s purchaser representative, as
the case may be, has such knowledge and experience in financial, tax, and
business matters so as to enable the Subscriber to utilize the information made
available to the Subscriber in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and to make an informed
investment decision with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 


2.8           The Subscriber will not sell or otherwise transfer the Securities
without registration under the Securities Act, or applicable state securities
laws or an exemption therefrom.  The Subscriber acknowledges that the Securities
have not been registered under the Securities Act or under the securities laws
of any states.  The Subscriber is purchasing the Securities for the Subscriber’s
own account, for investment, and not with a view to resale or distribution,
except in compliance with the Securities Act.  The Subscriber has not offered or
sold any portion of the Securities being acquired nor does the Subscriber have
any present intention of dividing such Securities with others or of selling,
distributing, or otherwise disposing of any portion of such Securities either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non-occurrence of any predetermined event or circumstance in
violation of the Securities Act.  The Subscriber acknowledges that the Company
has no obligation to register the Securities.


2.9           In making the decision to invest in the Securities the Subscriber
has relied solely upon the information provided by the Company in the Disclosure
Materials.  To the extent necessary, the Subscriber has retained, at its own
risk and expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of the Offering and the
purchase of the Securities hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than in the
Disclosure Materials.  The Subscriber acknowledges and agrees that the Company
has prepared the Disclosure Materials and that no other person, has supplied any
information for inclusion in the Disclosure Materials.


2.10           If this Subscription Agreement is executed and delivered on
behalf of a partnership, corporation, trust, or estate: (i) such partnership,
corporation, trust, or estate has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize the
execution and delivery of, this Subscription Agreement, the Escrow Agreement,
the Questionnaire and all other instruments executed and delivered by, or on
behalf of, such partnership, corporation, trust, or estate in connection with
the purchase of its Securities, (b) to delegate authority pursuant to a power of
attorney, and (c) to purchase and hold such Securities; (ii) the signature of
the party signing on behalf of such partnership, corporation, trust, or estate
is binding upon such partnership, corporation, trust, or estate; and (iii) such
partnership, corporation, or trust has not been formed for the specific purpose
of acquiring such Securities, unless each beneficial owner of such entity is
qualified as an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act (“Regulation D”) and has
submitted information substantiating such individual qualification.


2.11           The Subscriber is an accredited investor, as defined in Rule
501(a) of Regulation D and under state securities of “blue sky” laws, as
indicated in the Questionnaire attached hereto and hereby made a part hereof.


2.12           The Subscriber shall indemnify and hold harmless the Company and
is members, officers, managers, employees, agents, representatives or control
persons thereof, who is or may be a party to, or is or may be threatened to be
made a party to, any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, by reason
of, or arising from, any actual or alleged misrepresentation or misstatement of
facts or omission to represent or state facts made or alleged to have been made
by the Subscriber, or omitted or alleged to have been omitted by the Subscriber,
concerning the Subscriber or the Subscriber’s authority to invest or financial
position in connection with the Offering, including, without limitation, any
such misrepresentation, misstatement, or omission contained in the Questionnaire
or any other document submitted by the Subscriber, against losses, liabilities,
and expenses (including reasonable attorneys’ fees, judgments, fines, and
amounts paid in settlement) actually and reasonably incurred by the Company and
each respective member, officer, manager, employee, agent, representative or
control person thereof, in connection with such action, suit, or proceeding.
 
 
4

--------------------------------------------------------------------------------

 


III
UNDERSTANDINGS



The Subscriber understands, acknowledges, and agrees with the Company as
follows:


3.1           This subscription may be rejected, in whole or in part, by the
Company in its sole and absolute discretion, at any time before the relevant
Closing, notwithstanding prior receipt by the Subscriber of notice of acceptance
of the Subscriber’s subscription.


3.2           Except as set forth in Section 3.1 above, the Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, that, except as may be provided under applicable laws, the
Subscriber is not entitled to cancel, terminate, or revoke this Subscription
Agreement or any agreements of the Subscriber hereunder and that this
Subscription Agreement and such other agreements shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
contained shall be deemed to be made by, and be binding upon, each such person
and his/her heirs, executors, administrators, successors, legal representatives,
and permitted assigns.


3.3           The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Regulation D thereunder, which is in part dependent upon the
truth, completeness, and accuracy of the statements made by the Subscriber
herein and in the Questionnaire.


3.4           It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, any
transferee will, at a minimum, be required to fulfill the investor suitability
requirements thereunder.


3.5           The Subscriber acknowledges that the information disclosed to the
Subscriber relating to the Offering is confidential and non-public and agrees
that all such information shall be kept in confidence by the Subscriber and
neither used by the Subscriber for the Subscriber’s personal benefit (other than
in connection with this Subscription) nor disclosed to any third party for any
reason; provided, however, that this obligation shall not apply to any such
information that (i) is part of the public knowledge or literature and readily
accessible at the date hereof, (ii) becomes part of the public knowledge or
literature and readily accessible by publication (except as a result of a breach
of this provision), or (iii) is received from third parties (except third
parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any Subscription
Agreement entered into with the Company).
 
 
5

--------------------------------------------------------------------------------

 


3.6           The Subscriber acknowledges that the Company intends to use the
proceeds of the Offering for working capital and general corporate purposes
after payment (a) to the Company’s placement agent, Midtown Partners & Co. LLC
(the “Placement Agent”) of (i) a cash fee of 10% of the gross proceeds of monies
raised in this Offering from investors introduced by the Placement Agent. The
Subscriber further acknowledges that the Company will have broad discretion in
the use of net proceeds of the Offering.


3.7           The representations, warranties, and agreements of the Subscriber
contained herein and in any other writing delivered in connection with the
transactions contemplated hereby shall be true and correct in all respects on
and as of the date of the Closing as if made on and as of such date and shall
survive the execution and delivery of this Agreement and the purchase of the
Securities.


3.8           Insofar as indemnification for liabilities under the Securities
Act may be permitted to managers, officers, or controlling persons of the
Company, the Company has been informed that, in the opinion of the Securities
and Exchange Commission, such indemnification is against public policy as
expressed in the Securities Act and is therefore unenforceable to such extent.


3.9           IN MAKING AN INVESTMENT DECISION, SUBSCRIBERS MUST RELY ON THEIR
OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND RISKS INVOLVED.  THE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE,
THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE
ADEQUACY OF THE DISCLOSURE MATERIALS OR THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.


3.10           THE SECURITIES MAY NOT BE TRANSFERRED, RESOLD, OR OTHERWISE
DISPOSED OF, EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  SUBSCRIBERS
SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


IV.            MISCELLANEOUS


4.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:


if to the Company, to it at:


629 E. Quality Dr., Suite 103
American Fork, UT 84003
 
 
6

--------------------------------------------------------------------------------

 
 
Attn: Rob Smith


with a copy to:


Sichenzia Ross Friedman & Ference LLP
61 Broadway, 32nd Floor
New York, NY 10022
Attn: Andrea Cataneo, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.


Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.


4.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be
charged.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.


4.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.


4.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Note as herein provided, subject to
acceptance by the Company.


4.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREE­MENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EX­PRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF NEW YORK WITH­OUT REGARD TO SUCH
STATE’S PRINCIPLES OF CONFLICTS OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING
IS NECESSARY, THE SOLE FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING
TO THIS AGREEMENT IS THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW
YORK AND THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH
COURTS AND AGREE TO SAID VENUE.
 
 
7

--------------------------------------------------------------------------------

 


4.6           The holding of any provision of this Agreement to be invalid or
unenforce­able by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


4.7           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.


4.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be neces­sary or appropriate to carry out the purposes and intent of this
Agreement.


4.9           This Agreement may be executed in one or more counterparts each of
which shall be deemed an origi­nal, but all of which shall together constitute
one and the same instrument.  This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.


4.10           The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.


4.11           The Subscriber acknowledges that it is not relying on any other
subscriber in making its investment or decision to invest in the Company.  The
Subscriber agrees that no other subscriber nor the respective controlling
person, officers, directors, partners, agents or employees of any subscriber
shall be liable to any other subscriber for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Note or the execution of or performance under this Agreement.
 
***********

 
8

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Subscription Agreement as of the day
first above written.
 

    Company:               The Green Polkadot Box, Inc.            
 
 
By:
/s/          Name:         Title:                 Subscriber:   Principal Amount
of Note Subscribed For            
Individual:
                        Name:                 Non-Individual:                  
       
Name of Entity:
                By:           Name:         Title:                 Address(*):  
                       

    Attention:         Facsimile:         E-mail:    

 

   

(*)  Individuals should list their primary residence; Companies and other
non-natural entities should list their principal place of business.

 
9

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF CONVERTIBLE PROMISSORY NOTE
 

 

 

 




 
10

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF ESCROW AGREEMENT
 

 

 

 

 




 
11

--------------------------------------------------------------------------------

 

Exhibit C
 
CONFIDENTIAL INVESTOR QUESTIONNAIRE


A.           The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.


Category A  
The Subscriber is (a) an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, or (b) a self-directed retirement account (“Retirement
Account”) whose participant’s net worth (or joint net worth with his or her
spouse) presently exceeds $1,000,000.



 
In calculating net worth, (a)  the Subscriber’s or his or her spouse’s primary
residence shall not be included as an asset, (b) indebtedness that is secured by
such person’s primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of the Units, shall not be included as
a liability (except that if the amount of such indebtedness outstanding at the
time of the sale of the Notes and Warrants exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability), and (c)
indebtedness that is secured by such person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the Units shall be included as a liability.



Category B  
The Subscriber is (a) an individual (not a partnership, corporation, etc.) who
had an income in excess of $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000 in each of those years
(in each case including foreign income, tax exempt income and full amount of
capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year or (b) a Retirement Account
and the Retirement Account participant meets the tests in clause (a).



Category C  
The Subscriber is a director or executive officer of the Company which is
issuing and selling the Shares.



Category D  
The Subscriber is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)



 
 

 
 

 
 
12

--------------------------------------------------------------------------------

 
 
Category E  
The Subscriber is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)



 
 

 
 

 
Category F  
The Subscriber is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000. (describe
entity)



 
 

 
 

 
Category G  
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H  
The Subscriber is a revocable trust and the grantor is an accredited investor
pursuant to the following category: _____________________

 
Category I  
The Subscriber is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)



 
 

 
 

 
Category J  
The Subscriber is not within any of the categories above and is therefore not an
accredited investor.

 
The Subscriber agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.
 
SUITABILITY (please answer each question)
 
 
13

--------------------------------------------------------------------------------

 


(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:

           

 
(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:

           



(c)           For all Subscribers, please list types of prior investments:

               



(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
 
Public
Companies
 
 
Private
Companies
 
Public or Private Companies
with no, or insignificant,
assets and operations
Frequently
         
Occasionally
         
Never
         



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
 
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
 
 
14

--------------------------------------------------------------------------------

 
 
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
 
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
 
(j)            For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______

 

 

 


 
15

--------------------------------------------------------------------------------

 

FINRA AFFILIATION.


Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
____________________________________________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________________________________________


*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 

Name of FINRA Member Firm         By:       Authorized Officer         Date:    

 
C.           The undersigned is informed of the signifi­cance to the Company of
the forego­ing representa­tions and answers contained in this Confidential
Investor Questionnaire and such answers have been provided under the assumption
that the Company will rely on them.

      Signature:                   (If purchased jointly)         Print Name:  
                (If purchased jointly)         Date:           

                      

 

 

 

16

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I,____________________________, am the____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly autho­rized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agree­ment has been duly and
validly executed on behalf of the Entity and consti­tutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of
_________________,______



                                (Signature)  




 

 

 
17

--------------------------------------------------------------------------------

 
 
 Exhibit D
 
Executive Summary



When considering the following facts:
 
·  
56 million U.S. consumers’ demand for healthy and organic foods is projected to
grow 18% annually from $150 billion to one-half trillion dollars, by the end of
this decade.

·  
Online shopping is forecast to exceed over $300 billion annually by 2020.

·  
Membership Clubs like COSTCO, Wal-Mart and BJ’s have attracted over 100 million
adult members



You have to wonder…


Wouldn’t an online membership club for healthy foods be a billion dollar
business?
That’s exactly what entrepreneur Rod Smith wondered…until he stopped wondering
and built America’s first online membership club for natural and organic foods:
 
[img1.jpg]


The Green PolkaDot Box (“GPDB”) is positioning itself to become the Internet
marketplace leader in organic and natural foods. GPDB aims to garner a billion
dollars or more in annual sales by capturing the purchasing loyalty of hundreds
of thousands, if not millions, of health-minded consumers—living in every zip
code of the United States—who demand “clean” foods at affordable prices.


Early Results


After approximately four months of pre-opening membership drive, and recently
commencing operations on December 19th, 2011, The Green PolkaDot Box (“GPDB”)
has generated about 12,400 memberships, along with revenue from early membership
and product sales exceeding $1,852,393.
 
 
18

--------------------------------------------------------------------------------

 


GPDB’s new marketing and delivery system is innovative and unique. We believe
there is nothing like it in the current organic and healthy food marketplace. It
capitalizes on efficiencies of the Internet and a state- of-the-art online
ordering system. It takes top brand name packaged products and organic produce
directly from manufacturers and growers, consolidates them into central
distribution centers, then packs and ships (free delivery) directly to its
members by FED EX. This efficient business model produces a net result of
extraordinary convenience and savings for health-minded consumers. The savings
can be as much as 60% off conventional retail pricing or thousands of dollars
per year for the typical organic and healthy food consumer.


Positioned to capitalize on Consumer Trends


The Green PolkaDot Box (“GPDB”) concept is driven by three “mega” trends that
are capturing hundreds of billions of dollars in annual consumer spending:


[img2.jpg]
 
Potential Growth


Foreshadowing bigger things to come is the Company’s attraction of strong
marketing partners—membership associations, private enterprises such as health
clubs, magazine and newspaper subscribers, affiliate business customer groups,
university alumni organizations and many social media organizations representing
millions of consumers whom may be attracted to GPDB’s mission of promoting
“clean” foods and saving money.



Certain of the statements set forth in this Executive Summary and any annexes
and/or exhibits attached hereto constitute “Forward Looking Statements”. Forward
Looking Statements include, without limitation, any statement that may predict,
forecast, indicate, or imply future results, performance or achievements, and
may contain the words “estimate,” “project,” “intend,” “forecast,” “anticipate,”
“plan,” “planning,” “expect,” “believe,” “will,” “will likely,” “should,”
“could,” “would,” “may” or words or expressions of similar meaning. All such
forward looking statements involve risks and uncertainties, including, but not
limited to: statements regarding our sales programs; proposed marketing and
sales; regulatory approvals; the effect of competition and proprietary rights of
third parties; the need for and availability of additional financing and our
access to capital; the seeking of joint development, licensing or distribution
and collaboration and marketing arrangements with other companies. Many
important factors affect our ability to achieve our stated objectives including,
among other things, our ability to obtain substantial additional funds, to
compete successfully against other products and to market products in a
profitable manner. Therefore, prospective investors are cautioned that the
forward-looking statements included in this Executive Summary may prove to be
inaccurate. In light of the significant uncertainties inherent to the forward
looking statements included herein, the inclusion of such information should not
be regarded as a representation or warranty by us or any other person that our
objectives and plans will be achieved in any specified time frame, if at all.
Except to the extent required by applicable laws or rules, we do not undertake
any obligation to update any forward-looking statements or to announce revisions
to any of the forward-looking statements.

 
19

--------------------------------------------------------------------------------

 

Exhibit E
 
RISK FACTORS


An investment in the Units offered hereby is speculative in nature, involves a
high degree of risk and should not be made by an investor who cannot bear the
economic risk of its investment for an indefinite period of time and who cannot
afford the loss of its entire investment.  Each prospective investor should
carefully consider the following risk factors associated with the Offering
before making an investment.


Any undefined terms used herein shall bear the same meaning as ascribed to them
in the Subscription Agreement (including its exhibits) to which this Exhibit E
is a part. Unless the context otherwise requires, as used herein, “our”, “us”
“we” and the “Company” refer to The Green Polkadot Box, Inc.
Risks Related to Our Business


We have a limited operating history and are subject to the risks encountered by
early-stage companies.


We were formed as a Utah limited liability company on January 18, 2008 and
effective December 31, 2011, we converted into a Utah corporation.  Because we
have a limited operating history, you should consider and evaluate our operating
prospects in light of the risks and uncertainties frequently encountered by
early-stage companies in rapidly evolving markets. For us, these risks include:


·  
risks that we may not have sufficient capital to achieve our growth strategy;



·  
risks that we may not develop our product and service offerings in a manner that
enables us to be profitable and meet our customers’ requirements;



·  
risks that our growth strategy may not be successful; and



·  
risks that fluctuations in our operating results will be significant relative to
our revenues.



These risks are described in more detail below. Our future growth will depend
substantially on our ability to address these and the other risks described in
this section. If we do not successfully address these risks, our business would
be significantly harmed.


We cannot predict our future capital needs and we may not be able to secure
additional financing.
 
 
20

--------------------------------------------------------------------------------

 


We will need to raise significant additional funds sooner in order to support
our growth, develop new or enhanced services and products, respond to
competitive pressures, acquire or invest in complementary or competitive
businesses or technologies, or take advantage of unanticipated opportunities. If
our financial resources are insufficient, we will require additional financing
in order to meet our plans for expansion.  We cannot be sure that this
additional financing, if needed, will be available on acceptable terms or at
all. Furthermore, any debt financing, if available, may involve restrictive
covenants, which may limit our operating flexibility with respect to business
matters.  If additional funds are raised through the issuance of equity
securities, the percentage ownership of our existing members will be reduced,
our shareholders may experience additional dilution in net book value, and such
equity securities may have rights, preferences, or privileges senior to those of
our existing shareholders. If adequate funds are not available on acceptable
terms or at all, we may be unable to develop or enhance our services and
products, take advantage of future opportunities, repay debt obligations as they
become due, or respond to competitive pressures, any of which would have a
material adverse effect on our business, prospects, financial condition, and
results of operations.


We have a history of losses and no assurance of their future operating results
can be given.
 
We have experienced net losses and negative cash flows from operating activities
since inception and expect such losses and negative cash flows to continue in
the foreseeable future. As of December 31, 2010 and 2011, we had working capital
of $________ and $_________, respectively, and stockholders’ equity of $________
and $__________, respectively. For the years ended December 31, 2010 and 2011,
we incurred net losses of $ (__________) and $(__________) . As of December 30,
2011, we had an aggregate accumulated deficit of $___________. We may never
achieve profitability.


Our operations are sensitive to economic downturns.


The organic and natural products market is sensitive to national and regional
economic conditions and the demand for the products that we distribute may be
adversely affected from time to time by economic downturns that impact consumer
spending, including discretionary spending. Future economic conditions such as
employment levels, business conditions, interest rates, inflation rates, energy
and fuel costs and tax rates could reduce consumer spending or change consumer
purchasing habits.


 Our business is a low margin business and our profit margins may decrease due
to consolidation in the grocery industry.
 
 
21

--------------------------------------------------------------------------------

 


The organic and natural foods products generally is characterized by relatively
high volume of sales with relatively low profit margins. The continuing
consolidation of retailers in the natural products industry and the growth of
supernatural chains may reduce potential profit margins in the future as more
customers qualify for greater volume discounts, and we experience pricing
pressures from suppliers and retailers. To compensate for these lower gross
margins, we must reduce the expenses we incur to service our customers. If we
are unable to reduce our expenses our business, prospects, financial condition
or results of operations could be adversely impacted.

 
Our business may be sensitive to inflationary and deflationary pressures.


Many of our sales are at prices that are based on our product cost plus a
percentage markup. As a result, volatile food costs have a direct impact upon
our profitability. Prolonged periods of product cost inflation may have a
negative impact on our profit margins and results of operations to the extent
that we are unable to pass on all or a portion of such product cost increases to
our customers. In addition, product cost inflation may negatively impact the
consumer discretionary spending trends of our customers' customers, which could
adversely affect our sales. Conversely, because many of our sales are at prices
that are based upon product cost plus a percentage markup, our profit levels may
be negatively impacted during periods of product cost deflation even though our
gross profit as a percentage of net sales may remain relatively constant. To
compensate for lower gross margins, we, in turn, must reduce expenses that we
incur to service our customers.


We have significant competition from a variety of sources.


We operate in competitive markets and our future success will be largely
dependent on our ability to provide quality products and services at competitive
prices. Our competition comes from a variety of sources, including other
distributors of organic and natural products as well as specialty grocery and
mass market grocery distributors and retailers. These competitors may have been
in business longer than we have, may have substantially greater financial and
other resources than we have and may be better established in their markets. We
cannot assure you that our current or potential competitors will not provide
products or services comparable or superior to those provided by us or adapt
more quickly than we do to evolving industry trends or changing market
requirements. It is also possible that alliances among competitors may develop
and rapidly acquire significant market share. Increased competition may result
in price reductions, reduced gross margins and loss of market share, any of
which could materially adversely affect our business, prospects, financial
condition or results of operations. We cannot assure you that we will be able to
compete effectively against current and future competitors.


We rely on third-party carriers as part of our inventory fulfillment and order
delivery processing, and these third parties may fail to meet shipping schedules
or requirements which could limit our ability to distribute our products, which
could reduce our sales and our margins.


We cannot control all of the factors that might affect our timely and
cost-effective procurement of products from our suppliers and delivery of our
products to our customers. We rely on third-party carriers both for the delivery
of inventory and for the shipment of our products to our customers.
Consequently, we are subject to risks of these carriers, including increased
fuel costs, security concerns, labor disputes, union organizing activity and
inclement weather. Any disruption in the ability of these carriers to timely
deliver inventory to us and products to our customers could damage our
reputation and brand and result in customer dissatisfaction. This could, in
turn, materially and adversely affect our business, prospects, financial
condition and results of operations.


Disruption of our distribution network could adversely affect our business.


Damage or disruption to our distribution capabilities due to weather, natural
disaster, fire, terrorism, pandemic, strikes, the financial and/or operational
instability of key suppliers, or other reasons could impair our ability to
distribute our products. To the extent that we are unable, or it is not
financially feasible, to mitigate the likelihood or potential impact of such
events, or to manage effectively such events if they occur, there could be an
adverse effect on our business, prospects financial condition or results of
operations.
 
 
22

--------------------------------------------------------------------------------

 


Actual or perceived food safety concerns may adversely affect our sales.
 
There is increasing governmental scrutiny of and public awareness regarding food
safety. We believe that many customers choose to purchase from us because of
their interest in health, nutrition and food safety. We believe that our
customers hold us to a higher food safety standard than retailers. The real or
perceived sale of contaminated food products by us could result in government
enforcement action, private litigation, product recalls and other liabilities,
the settlement or outcome of which might have a material adverse effect on our
operating results.


Unfavorable changes in governmental regulation could harm our business.
 
We are subject to various federal, state and local laws, regulations and
administrative practices affecting our business, and we must comply with
provisions regulating health and sanitation standards, food labeling, equal
employment, minimum wages, and licensing for the sale of organic food and other
organic products. Changes in existing laws or implementation of new laws,
regulations and practices could have a significant impact on our business.
 
The USDA’s Organic Rule facilitates interstate commerce and the marketing of
organically produced food, and provides assurance to our customers that such
products meet consistent, uniform standards. Compliance with this rule could
pose a significant burden on some of our suppliers, which may cause a disruption
in some of our product offerings.


As the role and importance of online commerce has grown in the U.S., there have
been continuing efforts to increase the legal and regulatory obligations and
restrictions on companies conducting commerce through the Internet, primarily in
the areas of taxation, consumer privacy, restrictions on imports and exports,
customs, tariffs, user privacy, data protection, pricing, content, copyrights,
distribution, electronic contracts and other communications, consumer
protection, the provision of online payment services, broadband residential
Internet access and the characteristics and quality of products and services,
which could increase the cost of conducting business over the Internet. In
addition, consumer unwillingness or inability to use the Internet to conduct
business, due to adverse regulation, security concerns, service interruptions or
otherwise, could materially reduce our growth. Governmental laws and
regulations, service interruptions or adverse attitudes about online commerce
could increase the costs and liabilities associated with our online commerce
activities, increase the price of our product to consumers, or reduce traffic to
our website. Unfavorable resolution of these issues could have a material
adverse effect on our business, prospects, financial condition or results of
operations.
 
We cannot predict the nature of future laws, regulations, interpretations or
applications, or determine what effect either additional government regulations
or administrative orders, when and if promulgated, or disparate federal, state
and local regulatory schemes would have on our business in the future. They
could, however, require the reformulation of certain products to meet new
standards, the recall or discontinuance of certain products not able to be
reformulated, additional recordkeeping, expanded documentation of the properties
of certain products, expanded or different labeling and/or scientific
substantiation. Any or all of such requirements could have an adverse effect on
our operating results.
 
 
23

--------------------------------------------------------------------------------

 


We depend primarily upon search engines and other online sources to increase
traffic to our website, and need to convert this traffic into customers in a
cost-effective manner; our failure to do so could reduce our sales.


Our success depends on our ability to attract visitors to our website and
convert them into customers in a cost-effective manner. We utilize search
engines and other online sources as a means to direct traffic to our website.
Our website is included in search results as a result of both paid search
listings, where we purchase specific search terms that result in the inclusion
of our website in the search result, and algorithmic searches that depend upon
the searchable content in our website. Search engines and other online sources
revise their algorithms from time to time in an attempt to optimize their search
results.


If one or more of the search engines or other online sources which we use to
direct traffic to our website were to modify its general methodology for how it
displays our website, fewer visitors may visit our website, which could have a
material adverse effect on our business and results of operations. Further, if
any free search engine which we use to direct traffic to our website begins
charging fees for listing or placement, or if one or more of the search engines
or other online sources on which we rely for purchased listings, modifies or
terminates its relationship with us, the traffic to our website could decrease
and our expenses could increase which could have a material adverse effect on
our business, prospects, financial condition or results of operations.


We may not be able to maintain our domain name, which may result in confusion to
existing and new customers and lost sales and, therefore, could have a material
adverse effect on our business, prospects, financial condition or results of
operations.


Maintaining our Internet domain name is critical to our success. Under current
domain name registration practices, no other entity may obtain an identical
domain name but can obtain a similar or identical name with a different suffix,
such as “.net” or “.org,” or with a different country designation.


We have not registered our domain name with each of the suffixes or
jurisdictions available. As a result, third parties may use domain names that
are similar to our domain name, which may result in confusion to existing and
new customers and lost sales. Failure to maintain our domain name’s uniqueness
could have a material adverse effect on our business, prospects, financial
condition or results of operations.


 Taxation risks could subject us to liability for past sales, increase our costs
and cause our future sales to decrease.


We do not collect sales or other taxes on shipments of most of our products into
most states in the U.S. Currently, U.S. Supreme Court decisions restrict the
imposition of obligations to collect state and local sales and use taxes with
respect to sales made over the Internet. However, a number of states, as well as
the U.S. Congress, have been considering initiatives that could limit or
supersede the Supreme Court’s position regarding sales and use taxes on Internet
sales. If any of these initiatives were successful, we could be required to
collect sales and use taxes in additional states. The imposition by state and
local governments of various taxes upon Internet commerce could create
administrative burdens for us, reduce our competitive advantage over traditional
retailers and decrease our future sales. One or more states may seek to impose
sales or other tax collection obligations on out-of-jurisdiction eCommerce
companies. Effective June 2008, New York imposed such a sales tax obligation
requirement on online retailers that use New York residents to directly or
indirectly refer potential customers, via a link on an Internet website or
otherwise, to the online retailer. A successful assertion by one or more states
or foreign countries that we should collect sales or other taxes on the sale of
products or services could result in substantial tax liabilities for past sales,
decrease our ability to compete with traditional retailers and otherwise harm
our business, prospects, financial condition or results of operations.


 
24

--------------------------------------------------------------------------------

 


Product liability claims could have an adverse effect on our business.


We face an inherent risk of exposure to product liability claims if the products
we sell cause injury or illness. We may be subject to liability, which could be
substantial, because of actual or alleged contamination in products sold by us,
including products sold by companies before we acquired them. We have, and the
companies we have acquired have had, liability insurance with respect to product
liability claims. This insurance may not continue to be available at a
reasonable cost or at all, and may not be adequate to cover product liability
claims against us or against companies we have acquired. We generally seek
contractual indemnification from suppliers, but any such indemnification is
limited, as a practical matter, to the creditworthiness of the indemnifying
party. If we or any of our suppliers do not have adequate insurance or
contractual indemnification available, product liability claims and costs
associated with product recalls, including a loss of business, could have a
material adverse effect on our business, prospects, financial condition or
results of operations.


If we lose or are unable to obtain key personnel, our business, financial
condition or results of operations could be materially adversely affected.


Our success depends to a significant degree upon the continued contributions of
our executive officers and other key personnel. If any of our key personnel were
to cease their affiliation with us, our operating results could suffer. Further,
we do not maintain key person life insurance on any of our executive officers.
If we lose or are unable to obtain the services of key personnel, our business,
prospects, financial condition or results of operations could be materially and
adversely affected.


If we are unable to effectively manage our growth plan, we could be unable to
implement our business strategy.


Our growth plan requires significant management time and operational and
financial resources. There is no assurance that we have the operational and
financial resources to manage our growth. In addition, rapid growth in our
headcount and operations may place a significant strain on our management and
our administrative, operational and financial infrastructure. Failure to
adequately manage our growth could have a material adverse effect on our
business, prospects, financial condition or results of operations.


 
25

--------------------------------------------------------------------------------

 

Risks Related to the Offering



This Offering is a best efforts offering by us and there are no firm commitments
or minimum amount that needs to be raised before Closing.


This Offering is made on a best efforts basis by us. No commitment exists by
anyone to purchase all or any part of the Notes being offered and there is no
minimum amount that we must raise before Closing.


The Notes purchased in this Offering are subject to restrictions which severely
limit your ability to transfer such securities and liquidate your investment.


In connection with your purchase of Notes in this Offering, you will be
receiving restricted securities. The Notes and the underlying securities (the
“Securities”) have not been registered pursuant to the Securities Act, or
pursuant to any other applicable federal or state laws and you must be able to
bear the economic risk of your investment for an indefinite period of time. You
will not be able to sell or transfer the Securities unless the Units are
registered under the Securities Act or an exemption from such registration is
available and such sale or transfer is otherwise in compliance with the
Securities Act and any other applicable federal or state securities laws, rules
or regulations. We have no intention or obligation to register the Securities.
 
There is not now, and there may not ever be a market for the Securities.


There is no active market for the Securities and no market is expected to
develop in the foreseeable future for any of such securities.  Accordingly,
investors must bear the economic risk of an investment in the Securities for an
indefinite period of time and the Company must bear the economic risk of an
investment in the Securities for an indefinite period of time. The Securities
have not been, nor will they be, registered pursuant to the Securities Act.


The Purchase Price of the Securities is arbitrarily determined.


The Purchase Price was arbitrarily determined by us based upon such factors as
the proceeds to be raised by this Offering, the lack of a public market for our
interests and our capital requirements. There is no relationship whatsoever
between such the Purchase Price and our assets or book value, or any other
recognized criteria of value. If a market were to develop for the Securities in
the future, there can be no assurance that the market price will equal or exceed
the offering price herein.

 

 

 

26

--------------------------------------------------------------------------------

 
